                                          Case 4:17-cv-06924-KAW Document 74 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CATRINA R. RODRIGUEZ, ON BEHALF                    Case No. 17-cv-06924-KAW
                                         OF HERSELF, ALL OTHERS
                                   8     SIMILARLY SITUATED,
                                                                                            ORDER OF REMAND
                                   9                      Plaintiff,

                                  10               v.

                                  11     U.S. HEALTHWORKS, INC., A
                                         DELAWARE CORPORATION, et al.,
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14             On July 23, 2020, the Ninth Circuit reversed the Court’s order denying remand and

                                  15   granting summary judgment for defendants. (Dkt. No. 72.) Pursuant to the Ninth Circuit’s

                                  16   instructions to remand the instant action to state court, the Court ORDERS the Clerk to REMAND

                                  17   the case back to the County of Alameda Superior Court, and to close the case on this court’s

                                  18   docket.

                                  19             IT IS SO ORDERED.

                                  20   Dated: September 3, 2020
                                                                                            __________________________________
                                  21                                                        KANDIS A. WESTMORE
                                  22                                                        United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
